DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont (US 1,178,752), in view of Seifert et al. (GB 2149695). 
Regarding the following claims, Beaumont discloses: 
1. A track system, comprising: a member (D); an elongate shaft (E) mounted to the member; first (B1) and second (B2) support mechanisms spaced-apart from one another and mounted to the member, the first and second support mechanisms (B) each comprising: a housing (respective housings of B1, B2); and an engagement feature (clamp of respective B1, B2) having first and second engagement members spaced-apart from one another to define a receiving area therebetween (each clamp of B1 or B2 has a top “engagement member” and a bottom “engagement member” with a space between that receives and supports lead screw E against gravity), wherein the first and second engagement members are moveable between deployed and retracted positions relative to the housing (page 1, lines 19-24; also shown as respective position of A and B), such that the first and second engagement members extend outwardly from an interior portion of the housing when the engagement feature is in the deployed position, and further wherein the elongate shaft (E) is received in the receiving area when the first and second engagement members are in the deployed position (i.e., position shown for A1 or A2).

    PNG
    media_image1.png
    426
    965
    media_image1.png
    Greyscale

Beaumont does not disclose that the member is a track member. 
Seifert teaches a track member (2). 

    PNG
    media_image2.png
    463
    537
    media_image2.png
    Greyscale

Further, from the laws of physics, an ordinary practitioner would recognize that distributing the weight of a load across a larger area decreases the pressure. Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to combine the track of Seifert with the structure of Beaumont, for the expected advantage of reducing the pressure on the system by heavier loads.  
The following claims are mapped to the disclosure of Beaumont unless otherwise noted. 
2. The track system of claim 1, wherein the first and second support mechanisms (B1, B2) each includes a support bracket (portion of housing of B1, B2 which clamp extends through) operably coupled to the housing and the track member.  
3. The track system of claim 2, wherein the support bracket includes a rear wall having a receiving aperture disposed therethrough (aperture through housing of B1, B2 which clamp extends through).  
4. The track system of claim 3, wherein the engagement features (clamps) of the first and second support brackets each includes a stem portion (figure clearly shows a stem for each clamp) from which the first and second engagement members outwardly extend.  
5. The track system of claim 4, wherein each of the first and second support mechanisms (B1, B2) includes a biasing mechanism (hydraulic, page 1, lines 54-55) operably coupled between the stem portion and one of the housing and the first or second support bracket, wherein the biasing mechanism biases the first and second engagement members towards the deployed position.  
6. The track system of claim 5, wherein the stem portion is slideably received through the receiving aperture between extended and retracted positions (i.e., positions of A, B).  
7. The track system of claim 1, wherein the elongate shaft (E) includes a threaded cylindrical body portion (lead screw).
10. The track system of claim 7, including: a carriage assembly (F) operably coupled to the elongate shaft for movement therealong by a coupling assembly, wherein the coupling assembly includes a slider bracket having first and second ramp portions (mechanical cams, page 1, lines 47-55, 19-24; and page 2, lines 7-16) disposed on opposite sides thereof, wherein the first and second ramp portions contact and guide the first and second engagement members from the deployed position to the retracted position and from the retracted position to the deployed position as the carriage assembly is driven past the at least one support mechanism along the elongate shaft.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont (US 1,178,752), in view of Granger (US 2,433,899).  
Regarding the following claims, Beaumont discloses: 
14. A support mechanism, comprising: a housing (D) having an interior portion; an engagement feature (extending/retracting clamp of B1) operably coupled to the housing and having a stem portion (stem of extending/retracting clamp) with upper and lower engagement members (extending/retracting clamp of B1 has a top “engagement member” and a bottom “engagement member” with a space between that receives and supports lead screw E against gravity) outwardly extending from the stem portion, wherein the upper and lower engagement members are vertically spaced-apart from one another to define a receiving area therebetween (the top “engagement member” of extending/retracting clamp of B1 is explicitly shown in the figure; and the bottom “engagement member” is inherently disclosed, as the clamp supports the lead screw E against the force of gravity; further, a POSITA in the mechanical arts would understand the common-and-ordinary usage of “clamp” to be such a roughly U- or C-shaped feature), wherein the engagement feature is moveable between deployed and retracted positions relative to the housing (i.e., positions of A, B), such that the upper and lower engagement members extend outwardly from the interior portion of the housing when the engagement feature is in the deployed position, and further a biasing mechanism (hydraulic, page 1, lines 54-55) operably coupled to the stem portion of the engagement feature and the housing, wherein the biasing mechanism biases the engagement feature towards the deployed position.  

    PNG
    media_image1.png
    426
    965
    media_image1.png
    Greyscale

Beaumont does not disclose wherein the upper and lower engagement members are at least partially received within the interior portion of the housing when the engagement feature is in the retracted position. 
However, one of ordinary skill in the art would immediately recognize that allowing Beaumont’s clamping arms to retract into their respective housings is a design choice that provides a more compact arrangement, e.g. where the clamps can be located radially-closer to the lead screw E and/or where the clamping arms can be made shorter. Further, Granger teaches upper and lower engagement members (separated by 14 of 12) that are at least partially received within the interior portion of the housing (4, 24) when the engagement feature (12) is in the retracted position (fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to design the clamping arms of Beaumont to be at least partially received within the interior portion of their respective housings when in their retracted positions, either by the teachings of Granger or by common knowledge in the art, for the expected advantage of a more compact arrangement. 
15. The support mechanism of claim 14, including: a support bracket (portion of housing of B1 which clamp extends through) coupled to the housing and covering a rear opening of the housing, wherein the support bracket includes a receiving aperture disposed therethrough.  
16. The support mechanism of claim 15, wherein the engagement feature includes a stem portion from which the first and second engagement members outwardly extend, and further wherein the stem portion is slideably received through the receiving aperture of the support bracket (i.e., positions of A, B).


Allowable Subject Matter
Claims 17-20 are allowed.
Claims 8-9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/27/2022, with respect to the phrasing “gearingly engaged” have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(b) of Claims 12-13 have been withdrawn. 
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(EP 0327705) shows a track system, comprising: a track member (1); an elongate shaft (4) mounted to the track member; first (26, 37) and second (26, 37) support mechanisms spaced-apart from one another and mounted to the track member, the first and second support mechanisms (26, 37) each comprising: a housing (26); and an engagement feature (37) having first (44) and second (45) engagement members spaced-apart from one another to define a receiving area therebetween (46), wherein the first and second engagement members are moveable between deployed and retracted positions relative to the housing (figs. 7-10), such that the first and second engagement members (44, 45) extend outwardly from an interior portion of the housing (26) when the engagement feature is in either the deployed position or the retracted position (i.e., 44 is exposed in one position, 45 is exposed in the other position), and further wherein the elongate shaft (4) is received in the receiving area (46) when the first and second engagement members are in the deployed position (figs. 1, 7-10); but does not disclose that the first and second engagement members extend outwardly from an interior portion of the housing when the engagement feature is in the deployed position. 

    PNG
    media_image3.png
    690
    1548
    media_image3.png
    Greyscale

Schuler et al. (US 5,816,110) shows a locking device where bolts 305 are shown engaging into and disengaging from rail 301, and the holder 304 has angled guide pieces 322, 323. 

    PNG
    media_image4.png
    278
    731
    media_image4.png
    Greyscale

Yen (US 5,481,949) shows a U-shaped plate 5 with clamping portions 51 that are inserted into groove 42 as shown in fig. 2. However, the groove 42 is not within a threaded member that receives a driven and/or threaded nut. 
Batchelder (US 2,421,181) shows the known design of wrench flats 24 on a dual-threaded stud bolt in fig. 1. However, the area 24 does not receive a driven and/or threaded nut. 

    PNG
    media_image5.png
    107
    154
    media_image5.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658